 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,             Case No.: 3:19-CR-02765-LAB
11
               Plaintiff,
12        v.                               ORDER GRANTING THE UNITED
13                                         STATES’ MOTION TO DISMISS THE
                                           INFORMATION WITHOUT
     YASMIN GOMEZ,                         PREJUDICE (DOC. [19])
14
                Defendant.
15
16
17       The United States’ Motion to Dismiss the Information (ECF No. 19) is hereby
18 GRANTED. The Information is DISMISSED without prejudice.
19       IT IS SO ORDERED.
20
21 DATED: 9/9/2019
22                                                 HON. LARRY ALAN BURNS
                                                   Chief United States District Judge
23
24
25
26
27
28
